PER CURIAM.
Certiorari was granted in this cause on apparent conflict between the instant decision of the District Court of Appeal, Third District, reported at 314 So.2d 820 (Fla.App.3d 1975), and McGuire v. McGuire, 140 So.2d 354 (Fla.App.2d 1962); In re Brown, 246 So.2d 166 (Fla.App.3d 1971); Keller v. Keller, 308 So.2d 106 (Fla.1974), and Hosking v. Hosking, 318 So.2d 559 (Fla.App.2d 1975).
The trial court rendered an extensive custody order subsequent to a marriage dissolution of the parties. The District Court affirmed per curiam without opinion. We issued the writ and have heard argument of the parties. After hearing argument, and upon further consideration of the cause, we find that the factual situation is unique and distinguishable from the cases cited for conflict and there is no reported opinion that requires harmonization with existing law. Accordingly, the writ heretofore issued is discharged.
OVERTON, C. J., and ROBERTS, ADKINS, BOYD, ENGLAND and HATCH-ETT, JJ., concur.
SUNDBERG, J., concurs with an opinion, with which ADKINS, BOYD and HATCHETT, JJ., concur.